Citation Nr: 0634256	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  02-13 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the thoracic spine.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1970 to 
October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the RO, which, 
in pertinent part, denied the veteran service connection for 
degenerative disc disease of the thoracic spine.  The veteran 
filed a notice of disagreement (NOD) in June 2002, and the RO 
issued a statement of the case (SOC) in July 2002.  The 
veteran filed a substantive appeal in September 2002.

In August 2004, the Board remanded the veteran's case to the 
RO for further development.  The case was returned to the 
Board in August 2005.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  There is no competent medical evidence showing that 
degenerative disc disease of the thoracic spine is 
etiologically related to service; neither is arthritis of the 
thoracic spine shown to a compensable degree within one year 
after discharge from service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc 
disease of the thoracic spine are not met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

As such, the Board notes that a pre-rating RO letter, dated 
in May 2001, and post rating RO letters, dated in August 2004 
and January 2005, provided the veteran the notice required 
under the VCAA and the implementing regulations.  The May 
2001 letter notified the veteran that to support a claim for 
service-connected compensation benefits, the evidence must 
show three things:  an injury in military service or a 
disease that began in or was made worse during military 
service, or an event during military service that caused an 
injury or disease; a current physical or mental disability; 
and, a relationship between the current disability and an 
injury, disease, or event in service.  The letter also 
notified the veteran of what evidence, if any, was necessary 
to substantiate his claim and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  The August 2004 and January 2005 
letters requested that the veteran submit any evidence in his 
possession that pertained to the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Although the August 2004 and January 2005 RO letters were 
sent after the original adjudication of the veteran's claim, 
the Board finds that any delay in issuing section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claim was fully developed and re-adjudicated after notice 
was provided (as reflected in the July 2005 supplemental 
statement of the case (SSOC)).  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, the Board 
finds that any failure on VA's part in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The RO has not notified the appellant of the criteria for 
degree of disability or effective date of rating; however, 
because the Board's decision herein denies service connection 
for the claimed disability, no disability rating or effective 
date is being assigned.  Accordingly, there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.


II.  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306 (2006).  
Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

After review of the evidence of record, the Board finds that 
service connection for the veteran's degenerative disc 
disease of the thoracic spine is not warranted because there 
is no evidence showing a nexus between his current disability 
and his service.

As such, the service medical records are of record and show 
several complaints of back pain.  In March 1974, the veteran 
complained of sharp pain in the lower back.  It was noted 
that the veteran had a history of kidney problems and he had 
noticed blood in his underwear three days ago.  Objective 
examination revealed tenderness on palpation at L1-L2.  The 
veteran had full range of motion.  In December 1974, the 
veteran complained of extreme pain in the lower back and 
lower abdominal region.  He also complained of pain on 
urination.  In February 1977, the veteran complained of 
fever, chills, loss of appetite, nausea and vomiting, 
headaches, low back pain, and numbness of the left arm.  The 
diagnosis was acute pharyngitis.  In January 1978, the 
veteran complained of muscle strain below the right scapula 
after falling two months ago.  In September 1978, it was 
noted that the veteran fell directly on his elbow with 
resulting pain and tingling.  In February 1979, the veteran 
complained of dysuria with back pain.  The diagnosis was 
pyelonephritis, urinary tract infection, and possible 
prostatitis.  In the veteran's separation Report of Medical 
History, he indicated that he had recurrent back pain and 
this was noted by the physician.  In the veteran's separation 
Report of Medical Examination, his spine and other 
musculoskeletal were found to be normal.

In March 2002, the veteran underwent a VA examination.  He 
reported that he had pain in his upper back and occasionally 
in the low back.  An X-ray of the thoracic spine revealed 
mild degenerative changes of the thoracic spine.  The 
pertinent diagnosis was degenerative disk disease of the 
thoracic spine.

The veteran's Social Security Administration (SSA) records 
were received by the RO in September 2004 and show that the 
veteran is deemed disabled by SSA due to disorders of the 
back and hypertension.  Included in the records is a private 
medical record from R.N., M.D., dated in September 2000, 
which shows that the veteran reported being in an accident in 
1971 while in the service when he fell off a piece of large 
equipment.  He reported that he was evaluated at that time 
and since then, he had increasing pain, which became worse 
since September 1999, which was when he last worked.  The 
veteran also reported that he had not had much medical care 
since being discharged from the service.  After a physical 
examination, the diagnosis was thoracic spine trigger point 
at T3-T4 with degenerative joint disease on plain X-ray.  A 
September 2000 private X-ray of the thoracic spine from K.A., 
M.D. reveals a finding compatible with a minimal left 
convexed scoliosis of the lower thoracic spine.  Otherwise, 
the spine was normal.

Although the veteran has a current disability and is shown to 
have complained of back pain in service, the Board finds that 
there is no evidence showing that the veteran's current 
disability is related to his in-service complaints.  As such, 
although the veteran states that his back pain resulted from 
a fall in 1971, the record does not show that he sustained a 
fall in 1971.  However, he was noted to have fallen in 
January 1978 and September 1978, but was not found to have 
any residuals related to his back.  In addition, the recorded 
complaints of back pain in service were associated with a 
kidney condition and other genitourinary complaints, and not 
a fall.  Moreover, although the veteran reported having back 
pain upon separation from service, his separation physical 
examination report showed that his spine was normal.  The 
Board acknowledges the veteran's contention that his current 
thoracic back condition is related to his service; however, 
as a layman, the veteran simply does not have the necessary 
medical training or expertise to determine the cause of a 
medical condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992).

In summary, as the first evidence of a back disability is 
shown 20 years after the veteran's discharge from service, 
and there is no medical evidence to suggest that his current 
disability is related to service, the Board finds that 
service connection for his degenerative disc disease of the 
thoracic spine must be denied.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, in the absence of any competent evidence to support 
the claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for degenerative disc disease of the 
thoracic spine is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


